           Case 1:21-mj-00031-RAL Document 8 Filed 03/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        )
                                                )
      V.                                        )   CRIM. NO. 1 :21-mj-31
                                                )
JEREMY J. VOROUS                                )
                                                )

  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Administrative Order 20-mc-466, this Court finds:

~      That the Defendant (or the Juvenile) has consented to the use of video

       teleconferencing/teleconferencing to conduct the proceeding(s) held today, after

       consultation with counsel; and

The proceeding(s) held on this date may be conducted by:

~      Video Teleconferencing·

_ _ Teleconferencing, because video teleconferencing is not reasonably available for the

       following reason:

       _ _ The Defendant (or the Juvenile) is detained at a facility lacking video

                teleconferencing capability.

               Other:




Date: 3/26/21                                  ~4)q#
                                                    United States Magistrate Judge
